 

THIS AGREEMENT is made the 27th day of November 2013

 

 

BETWEEN:Capital Award Inc. (Company #33,562), a company incorporated in Belize
City, Belize, Central America with its business office at Room 3801, Block A,
China shine Plaza, No. 9, Linhexin Road, Tianhe District, Guangzhou City 510610,
China, (“the Company”) of the first part

 

AND:The party referred to in Schedule 1 (“the Licensee”) of the second part

 

 

RECITALS

 

A.The Company is entitled to use and licence other users of the secrets,
copyrights, processes, know-how or other intellectual property associated with
“A Power” re-circulated aquaculture systems.

 

B.The Company has agreed to grant to the Licensee a licence to use and exploit
the intellectual property in the manner referred to in this Agreement.

 

 

NOW THE PARTIES HERETO AGREE as follows:

 

1.Interpretation

 

(1)In this Agreement the following definitions shall apply:

 

“Commencement Date” means the date on which this Agreement is fully executed;

 

“A Power Module” means an engineered, self-contained, water treatment system for
the growing of aquatic animals on a commercial scale.

 

It consists of a Grow-out Basin and a Treatment Stack placed within the centre
of the Basin. The Basin holds the water in which the animals are to be grown.
The Treatment chamber is fitted within the Basin fully submerged in the water.

 

From the beginning chain to the ending position of the Treatment chamber is made
up of; inlet screens, an un-dissolved solids separator, aeration diffusers,
Bio-filter, outlet and inner screens, an un-dissolved solids airlift pump, a
solids removal filter, diseases eliminating chamber, disinfectant filtration
chamber and a degassing system. The Grow-Out Basin and all Treatment Chamber
components are designed and manufactured specifically as per A Power’s designs
and specifications. The combination of these components assembled within the
Basin confines and operated specifically to grow aquatic animals is defined as
the A Power Module (APM).

 



 

 

 

 

“Intellectual Property” includes but is not limited to the technology,
copyrights, processes, know-how, designs, operations manuals, specifications of
equipment and descriptions of operating principles and technology or other like
rights particulars of which are in Schedule 2;

 

“Manufacture” includes construct, assemble, produce or otherwise prepare for
commercial use or exploitation;

 

“Processes” includes technologies, products, devices, processes or techniques;

 

“Product” means the products and/or processes set forth in Schedule 3 which
incorporate the use of the Intellectual Property;

 

“Project” means the aquaculture development set forth in Schedule 4.

 

(2)A reference to persons shall include corporations; words including singular
number shall include plural number and vice versa; words including a gender
shall include all other genders.

 

(3)A reference in this Agreement to a statute or a section of a statute includes
all amendments to that statute or section passed in substitution for
incorporating any of its provisions.

 

(4)Except for the purpose of identification headings and underlinings have been
inserted in this Agreement for the purpose of guidance only and shall not be
part of this Agreement.

 

(5)The Recitals shall form part of this Agreement.

 

2.Commencement and Term

 

This Agreement shall commence on the Commencement Date and continue subject to
rights of early termination at clause 7 for the respective terms stipulated in
Schedule 5.

 

 

 

 



 

3.Licence

 

(1)The Company hereby grants to the Licensee a licence, with no right to
sub-licence the Intellectual Property, to make, have made or use within the
project for the term of this Agreement.

 

(2)The Company will furnish the Intellectual Property to the Licensee for the
purpose of this Agreement in the manner and stipulated in Schedule 6.

 

(3)The Licensee will not use the Intellectual Property to manufacture, have
made, use or market any product in any location other than that referred to in
the project nor will it use the Intellectual Property for any purpose other than
that permitted by the Company under clause 3(1).

 

(4)Where the Company has indicated to the Licensee that the whole or any part or
parts of the Intellectual Property comprises confidential material the Licensee
will not at any time during the term of this Agreement or after its termination
or expiration disclose such confidential material to any person or corporation
without first obtaining the written consent of the Company and the Licensee will
take such steps as may be necessary to ensure that any of its servants or agents
do not disclose such confidential material.

 

4.Licence Fees

 

(1)During the term of this Agreement the Licensee shall pay to the Company the
Licence Fee as calculated pursuant to Schedule 7.

 

(2)The Licensee shall notify the Company of the number of Products manufactured
and/or sold during the relevant period, and such notification shall be made at
6-month intervals commencing from the date the Product first installed,
manufactured or sold in the Project and shall, if required by the Company, be
certified as correct by a person approved by the Company for this purpose.

 

5.Maintenance and Inspection of Records

 

(1)The Licensee shall maintain accurate records of the manufacture and sale of
the product and any other information reasonably required by the Company
relevant to the product manufactured and sold.

 

(2)The Licensee shall permit a person authorised by the Company from time to
time during ordinary business hour to inspect and verify all or any records
required to be maintained by the Licensee under this clause and the Licensee
shall give all assistance necessary to such person so authorised by the Company
to carry out such inspection and verification and permit such person to take
copies of any such records.

 



 

 



 

6.Infringement

 

(1)In the event the Licensee learns of any infringement or threatened
infringement of any of the Intellectual Property rights licensed under this
Agreement or any common law passing-off by reason of imitation of get-up or
otherwise or that any third party alleges or claims that any of the trademarks
licensed as Intellectual Property in this Agreement are liable to cause
deception or confusion to the public, the Licensee shall immediately notify the
Company in writing giving particulars of the infringement and the Company shall
then seek the opinion of senior counsel practising in the relevant part of the
territory in the law in respect of industrial property rights as to the
prospects of success of an action against the infringer(s) and unless such
senior counsel advises there is little prospect of success in the action, the
Company will promptly institute and prosecute an action against the
infringement.

 

(2)The proceeds from any judgment or settlement made by the Company in any
action brought by it under clause 6(1) shall be used to pay the Company’s costs
and expenses in prosecuting the action and the remainder of the proceeds shall
be shared by the Company and the Licensee equally.

 

(3)The Licensee and the Company shall each execute all documents and do all
things reasonably necessary to aid and cooperate in the prosecution of any such
actions brought under clause 6(2).

 

7.Termination

 

(1)This Agreement may be terminated forthwith by either party by written notice
to the other party if the other party commits any breach of any provision of
this Agreement and has failed to remedy such breach within thirty (30) days of
receipt of written notice requiring it to do so.

 

(2)The Company may by notice in writing terminate this Agreement in any of the
following circumstances:

 

(a)the making or filing of an application to wind up the Licensee (otherwise
than for the purpose of reconstruction or amalgamation) under any law or
government regulation relating to bankruptcy or insolvency;

 



 

 



 

(b)the appointment of a receiver for all or substantially all of the property of
the Licensee;

 

(c)the making by the Licensee of any assignment or attempted assignment for the
benefit of its creditors;

 

(d)the institution by the Licensee of any proceedings for the liquidation or
winding up of its business; or

 

(3)Any termination of this Agreement pursuant to clause 7(1) or 7(2) shall be
without prejudice to the rights of the party terminating to seek and obtain
damages for any breach of this Agreement by the other party.

 

8.Effect of Termination

 

(1)On early termination of this Agreement the Licensee shall deliver to the
Company all documents and other materials (including all copies) in its
possession relating to the Intellectual Property and will do such further things
as may be reasonably required by the Company to protect its right, title and
interest in the Intellectual Property PROVIDED THAT in the event of early
termination the Licensor retains the right to continue the supply of the
Intellectual Property until the completion of the project.

 

(2)On the early termination of this Agreement all licence fees previously paid
shall remain the property of the Company and the Licensee shall make no claim in
respect of them and the Licensee shall further pay to the Company any licence
fee accrued debt but unpaid as at the date of the termination.

 

9.Secrecy Obligation

 

(1)The Licensee shall:

 

(a)keep confidential all information and technical data disclosed by the Company
to the Licensee PROVIDED THAT the Licensee shall have the right to disclose such
information to its employees insofar as it is necessary for them to know the
information for the use of the licences granted herein; and

 

(b)not use any of the Company’s disclosures or other information or technical
data except for the purposes of the licences granted herein and on the terms of
this Agreement.

 



 

 

 

 

(2)Notwithstanding the provisions of clause 9(1) the Licensee may disclose
information if and to the extent that such disclosure is forced by laws,
regulations or orders.

 

10.Company’s Warranties

 

(1)The Company hereby warrants that the use of any or all of the Intellectual
Property according to the terms and conditions of this Agreement will not result
in the infringements of proprietary rights of third parties.

 

(2)The Company will indemnify and at all times hereafter hold the Licensee fully
and effectively indemnified against any losses, costs, actions, claims, demands,
expense, judgments, court orders or other liabilities arising directly or
indirectly out of or in connection with any claim made or threatened, whether by
legal proceedings or otherwise, against the Licensee by a third party on the
ground that by virtue of rights to which such third party lays claim, under
letters, patent or copyright (whether registered as a design or not) or any
other similar right or claim including (but without limitation) rights arising
from the disclosure under cover of confidence, such third party is entitled to
prevent or interfere with the free use of any or all of the Intellectual
Property by the Licensee pursuant to this Agreement AND so that this indemnity
will further extend to any claim against the Licensee by its customers in
respect of any similar loss or injury and court fees and expenses of damages and
costs and loss or injury suffered by compliance with an injunction ordered on
the part of such customers.

 

11.Licensee’s Indemnity

 

(1)The Licensee shall promptly advise the Company in writing of any actions,
suits, claims, demands, proceedings, losses, damages, compensation, sums of
money, costs, charges and expenses which may be brought or claimed against the
Licensee or the Company or in respect of which the Licensee or the Company may
become liable arising out of the promotion, sale, supply or other use of the
product by the Licensee, its servants or agents.

 

(2)The Licensee hereby indemnifies and agrees to keep the Company indemnified
against any actions, suits, claims, demands, proceedings, losses, damages,
compensation, sums of money, costs (including solicitor and client costs),
charges and expenses arising out of the promotion, sale, supply or other use of
the product by the Licensee, its servants or agents. The defence of any
litigation to which the clause applies shall be under the control of the
Licensee, its solicitors and counsel and all legal costs and expenses of any
such litigation shall be borne by the Licensee and the Company, its solicitors
and counsel may participate in such litigation at the expense of the Company.

 



 

 



 

12.Special Conditions

 

The Licensee agrees to comply with the special conditions (if any) set out in
Schedule 8.

 

13.General

 

(1)Waiver: Any waiver or forbearance in regard to the performance of this
Agreement shall operate only if in writing and shall apply only to the specified
instance and shall not affect the existence and continued applicability of the
terms of it thereafter.

 

(2)Entire Agreement: This Agreement embodies all the terms binding between the
parties and replaces all previous representations or proposals not embodied
herein.

 

(3)Assignment:

 

(a)the Licensee shall not assign all or any of its rights hereunder without the
prior written consent of the Company, which consent the Company may grant or not
in its absolute discretion;

 

(b)the Company may at its discretion assign all or any of its rights hereunder.

 

(4)Applicable law: This Agreement shall be read and construed according to the
laws of Hong Kong China and the parties submit to the jurisdiction of that of
Hong Kong.

 

(5)Amendments: This Agreement may not be varied except in writing signed by the
parties.

 

(6)Severability: If any provision of this Agreement is held by a court to be
unlawful, invalid unenforceable or in conflict with any rule of law, statute,
ordinance or regulation the validity and enforceability of the remaining
provisions shall not be thereby affected.

 

(7)Notices: All notices shall be in writing and shall be given by any one of the
following means:

 

(a)by delivering it to the address of the party on a business day during normal
business hours;

 



 

 



 

(b)by sending it to the address of the party by pre-paid airmail post or if
airmail post is not available by ordinary post; or

 

(c)by sending it by telex or facsimile transmission to the telex number or
facsimile of the party and on the next business day giving it by either of the
means set forth in sub-paragraph (a) or (b) above.

 

(8)A notice shall be deemed to be given and received:

 

(a)if given in accordance with clause 13(7)(a) on the next business day after
the day of delivery in the place of delivery;

 

(b)if given in accordance with clause 13(7)(b) five (5) clear business days
after the day of posting in the place of delivery;

 

(c)if given in accordance with clause 13(7)(c) on the next business day after
transmission in the place of delivery.

 

(9)The address, telex, email and facsimile numbers referred to in clause 13(7)
shall in the absence of notices to the contrary be as set out below:

 

THE COMPANY:

Address:

Room 3801, Block A, Chinashine Plaza,

No. 9, Linhexi Rd. Tianhe District,

Guangzhou City, 510610, China

Emailinfo@sinoagrofood.com

Facsimile:(86)20-22057863

 

THE LICENSEE:

Address:

Room 1613, 16/F, Tai Yau building, 181

Johnston Road, Wanchi, Hong Kong

Email:fxj.godl8@163.com

Facsimile:(852) 28156319

 

(10)Further Agreements: Each party shall execute such agreements, deeds and
documents and do or cause to be executed or done all such acts and things as
shall be necessary to give effect to this Agreement.

 

(11)Charges: All stamp duties and governmental charges arising out of or
incidental to this Agreement shall be the responsibility of any payable by the
Licensee.

 



 

 

 

IN WITNESS WHEREOF the parties have executed this Agreement the day and year
first above written.

 

 

THE COMMON SEAL of ) CAPITAL AWARD INC ) (Company#33562) ) was hereunto affixed
with due ) authority and in the presence of )   )    

 

 

 

.........................................................

Signature of sole Director and I have witnessed the seal in

Company Secretary the capacity of Director

Solomon Lee

Name of Director

 

 

 

 

SIGNED for and on behalf of ) THE LICENSEE in the presence of: )   )   )
      ........................................................... )

 

 

….......................................................



 



 

 

 

 

SCHEDULE 1

 

The Licensee Glory Ocean Development Limited, a private limited company
incorporated under the laws of Hong Kong China.

 

Registered office: Room 1613, 16th Floor, Tai Yau Building, 181, Johnston Road,
Wanchai, Hong Kong.



 

SCHEDULE 2

 

The Intellectual Property(a) the A Power Module

 

(b)the A Power grow-out basin

 

(c)the A Power treatment chamber

 

(d)the A Power farm management systems and procedures

 

 

SCHEDULE 3

 

The Product(a) the A Power grow-out basin

 

(b)the A Power treatment chamber

 

(c)the A Power operations and treatment instructions

 

(d)the solid waste filter

 

(e)the bio-filter

 

(f)the airlift pump

 

(g)the air diffuser assembly and components

 

(h)the disease treatment chamber

 

(i)the disinfectant chamber

 

  

 

 



 

SCHEDULE 4

 

The Project(a) Project Name: Zhangshen City prawn farming development of 8,000
mu (or New Prawn Project Zhongshen)

 

(b)Location: The lands of 8,000 mu located on the Zhongshen City, Heng Men Ken
District marked from E009 to E057.

 

(c)Total number of A Power Modules licensed: up to 10,000 APM as may be
constructed in phases of development by the Licensee in the Project.

 

SCHEDULE 5

 

TermThe Agreement terminates when the Licensee and the Company mutually agree
that the Project has been completed.

 

 

SCHEDULE 6

 

Manner in which the intellectual The Intellectual Property provided under
property is to be supplied the Licence will be provided as:

 

(a)promotion videos;

(b)design specifications

(c)construction drawings

(d)operation and service instructions

(e)products forming part of the A Power Module

 

SCHEDULE 7

 

Licencefees  The fee for the A Power license is calculated at US$25,000 per APM
times number of APMs that will be constructed in each phase of development of
the project payable by the Licensee in the following procedures and phases:-

 



 

 

 

 

(a)The Initial Payment per phase of development:

 

10% deposit shall be paid by the Licensee within 60 days from the invoice date
issued by the Company in accordance with Licensee’s purchase order.

 

(b)The Second payment per phase of development::

 

25% of the invoiced amount shall be paid by the Licensee within 60 days from the
date of the invoice.

 

(c)The Third Payment per phase of development:

 

55% of the invoiced amount shall be paid by the Licensee within 60 days from the
date the Company’s certified installation contractors certify the completion of
installation of the product purchased by the Licensee under Schedule 7 (b)
hereof.

 

(d)The final Payment per phase of development: Balance of 10% shall be paid by
the Licensee upon completion of the phase’s development.

 

 

SCHEDULE 8

 

Special Conditions(a) all Products must be purchased from suppliers approved by
the Company;

 

(b)all assembly, construction, starting and testing of the A Power Modules must
be carried out by the Company’s certified installation contractors

 

(c)The intellectual property shall not be provided to the Licensee until the
Licensee has complied with the provisions of Schedule 7 (a) herein.

 

(e)Upon compliance by the Licensee of the provision of clause 4 herein, the
Licensee shall be entitled to issue for and on behalf of the Company to any
third party, who purchases the Product for its intended use, a certificate of
eligibility to use the Product installed in the Project and purchased by the
said third party.

 

 



 

